DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a waveform/plot showing how charging currents are reduced by comparing with temperature thresholds must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 9 - 18 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 6 recites the limitation "…the second temperature threshold…” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9, being dependent to claim 6 inherit the same problem and are also rejected under this paragraph.
Claim 10 recites the limitation "…the battery…” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "…a battery…” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitation "…the second temperature threshold…” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation "…the charging control component…” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.  
Claims 11-14 and 17-18, being dependent to claim 10 inherit the same problem and are also rejected under this paragraph.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 10, line 2 recite “a temperature monitoring component”.
Claim 10, line 4, recite “a current control component”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
For the “a temperature monitoring component” the corresponding structure appears to be an “a temperature sensor”, as illustrated in Figures 4 and 5 and specified in Paragraph 00121, line 14.
For the “a current control component” the corresponding structure appears to be a “power component 206”, as illustrated in Figure 5 and specified in Paragraph 0114.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent Application Publication by Meng (US # 20170366035). 

Regarding Claim 1, Meng teaches in Figures 4, 7 and 9, a charging control method [0002], comprising: 
monitoring a real-time temperature of a battery (Battery of smart watch is not shown, Fig 4, S402, [0002, 0044-0045]) during charging the battery with a first real-time charging current (Preset Constant current charging I = ICC, Fig 4, Step S401, [0042]); 
reducing the first real-time charging current to a second real-time charging current (the charging current I = ICC is reduced to Constant current charging IC = ICC * C1 in time period T3 and T4, see annotated figure 7 below) at a specified current reduction rate (current is reduced based on “current reducing controlling coefficient C1” value, see Fig 4, step S404, [0048, 0074, lines 8-12]), when the real-time temperature of the battery is greater than a first temperature threshold (upper limit value Tusl, see figure 7 below, see Fig 4, step S403, [0046]), the second real-time charging current being a corresponding real-time charging current when the real-time temperature of the battery is less than the first temperature threshold (Constant current charging IC = ICC * C1 between the time period T3 and T4 is the second charging current after the temperature has reduced below the first temperature threshold Tusl, see Fig 7 below); and 
charging the battery according to the second real-time charging current (the battery is charged with reduced current “IC=ICC * C1” after the time T2).

    PNG
    media_image1.png
    487
    1064
    media_image1.png
    Greyscale







Regarding Claim 10, Meng teaches in Figures 4, 7 and 9, a charging control device, comprising: 
a temperature monitoring component (Thermistor) configured to monitor a real-time temperature of the battery (Fig 4, Step S401, [0044-0045]) during charging a battery (Battery of smart watch is not shown, Fig 4, S402, [0002, 0042, 0044]) with a first real-time charging current (Preset Constant current charging I = ICC, [0042]);
a current control component (“a processing chip, see [0049], also see Fig 9, 905, [0090]) configured to reduce the first real-time charging current to a second real-time charging current (the charging current I = ICC is reduced to Constant current charging IC = ICC * C1 in time period T3 and T4, see annotated figure 7 above) at a specified current reduction rate (current is reduced based on “current reducing controlling coefficient C1” value, see Fig 4, step S404, [0048, 0074, lines 8-12]), 
when the temperature monitoring component monitors that the real-time temperature of the battery is greater than a first temperature threshold (upper limit value Tusl, see figure 7 below, see Fig 4, step S403, [0046]), and charge the battery according to the second real-time charging current (see charging during time period T3-T4), wherein the second real-time charging current is a corresponding real-time charging current when the real-time temperature of the battery is less than the first temperature threshold (Constant current charging IC=ICC * C1 between the time period T3 and T4 is the second charging current after the temperature has reduced below the first temperature threshold Tusl, see Fig 7 above).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 4, 7, 10 - 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent Application Publication by Namiki (US # 20180191183).

Regarding Claim 1, Namiki teaches in Figures 9-10, 12, 14 and 15a, a charging control method (Figure 12, Steps S5-S13, [0194-0198]), comprising: 
monitoring a real-time temperature (see battery temperature plot in Fig 15a) of a battery (Battery Pack 3, [0116, lines 1-4]) during charging the battery [0069, lines 1-5, 0107-0108] with a first real-time charging current (charging current 12A (I1), see Fig 15a, [0194], also see Fig 12, S6); 
reducing the first real-time charging current to a second real-time charging current (12A (I1) current is reduced to 10A (I2), [0195]) at a specified current reduction rate (target current value is set to 12A and reduced at a rate of 2A in every cycle is illustrated in Fig 15a), when the real-time temperature of the battery is greater than a first temperature threshold (as illustrated in Figure 15a, if temperature of the battery is equal to or greater than threshold Th1, charging current is reduced from 12A to 10A, [0053, 0059, lines 1-11]). 
(Note: Threshold value are not clearly illustrated in Fig 15a, but Namiki discloses “temperature thresholds” in [0197, lines 16-19, 0213, lines 1-2], also see [0195, lines 1-4, 0196, lines 1-4, 0197, lines 1-4]).
the second real-time charging current being a corresponding real-time charging current when the real-time temperature of the battery is less than the first temperature threshold (current charging I2=10A between the time period t2 and t3 is the second charging current after the temperature has reduced below the first temperature threshold Th1, see annotated Fig 15a below); and 
charging the battery according to the second real-time charging current (the battery is charged with reduced current I2=10A during time period t1-t2).


    PNG
    media_image2.png
    597
    887
    media_image2.png
    Greyscale



Regarding Claim 2, Namiki teaches the method of claim 1.
Namiki further teaches in Figure 15a, reducing the first real-time charging current to the second real-time charging current through at least one cycle (t1 to t2), when it is determined that the real-time temperature of the battery is greater than the first temperature threshold (as illustrated in Figure 15a, if temperature of the battery is equal to or greater than threshold Th1, charging current is reduced from 12A to 10A, [0053, 0059, lines 1-11]), wherein each cycle is matched with a corresponding current reduction rate (As illustrated in fig 15a, the current is reduced in each cycle a specified rate of 2A, [0194-0198], also see Fig 12, steps S9-S12).

Regarding Claim 3, Namiki teaches the method of claim 2.
Namiki further teaches:
reducing the charging current at a current reduction rate corresponding to a current cycle (current is reduced at a rate of 2A in each cycle), and re-monitoring the real-time temperature of the battery (temp is re-monitored from beginning to end of the time periods t1-t4), when a time length corresponding to the current cycle is reached (temperature is different in each length of time periods of each cycle, see Fig 15a); 
if the real-time temperature of the battery is greater than the first temperature threshold (Battery temperature > Th1), entering a next cycle (next cycle is t1-t2); 
if the real-time temperature of the battery is less than the first temperature threshold, using the current charging current as the second real-time charging current (current charging I2=10A between the time period t2 and t3 is the second charging current after the temperature has reduced below the first temperature threshold Th1, see annotated Fig 15a above).

Regarding Claim 4, Namiki teaches the method of claim 2.
Namiki further teaches in Figure 7, a current reduction rate corresponding to an N-th cycle is greater than a current reduction rate corresponding to an (N-1)-th cycle, and N is a positive integer greater than or equal to 2 (current reduction in first cycle t2-t3 is 10A, whereas current reduction in second cycle t2-t3 is 8A (current reduction by 4A compared to 2A in time period t1-t2), Fig 15a).

Regarding Claim 7, Namiki teaches the method of claim 3.
Namiki further teaches in Figures 12-13 and 15a, reducing a first real-time charging current to a maximum charging current that corresponds to a charging current level (12A in first time interval, [0179, lines 1-4, also see 0117, lines 11-18]) corresponding to a current number threshold (current is supplied in different levels, see annotated fig 15a above), when a number of times of reducing the charging current reaches a specified number threshold (as illustrated in annotated fig 15a below current is reduced number of time based on the temperature thresholds t1-t5, [00194-0198]), 
wherein a different number threshold corresponds to a different charging current level (see current levels in annotated fig 15a above), and a different charging current level corresponds to a different maximum charging current (current levels are different as illustrated in Fig 15a, [0207, also see 0197]).
Regarding Claim 10, Namiki teaches in Figures 9-10, 12, 14 and 15a, a charging control device (Figure 9), [0115], comprising: 
a temperature monitoring component (a battery-temperature detecting circuit 3E with a thermistor, [0120]) configured to monitor a real-time temperature of a battery (Battery Pack 3, [0116, lines 1-4, 0120]) during charging the battery [0069, lines 1-5, 0107-0108] with a first real-time charging current (charging current 12A (I1), see Fig 15a, [0194], also see Fig 12, S6);
a current control component (“charge control portion 45”, see Fig 9, [0108]) configured to reduce the first real-time charging current to a second real-time charging current (12A (I1) current is reduced to 10A (I2), [0195]) at a specified current reduction rate (target current value is set to 12A and reduced at a rate of 2A in every cycle is illustrated in Fig 15a), 
when the temperature monitoring component monitors that the real-time temperature of the battery (see battery temperature plot in Fig 15a) is greater than a first temperature threshold (as illustrated in Figure 15a, if temperature of the battery is equal to or greater than threshold Th1, charging current is reduced from 12A to 10A, [0053, 0059, lines 1-11]), and 
(Note: Threshold value are not clearly illustrated in Fig 15a, but Namiki discloses “temperature thresholds” in [0197, lines 16-19, 0213, lines 1-2], also see [0195, lines 1-4, 0196, lines 1-4, 0197, lines 1-4]).
charge the battery according to the second real-time charging current (the battery is charged with reduced current I2=10A during time period t1-t2), wherein the second real-time charging current is a corresponding real-time charging current when the real-time temperature of the battery is less than the first temperature threshold (current charging I2=10A between the time period t1-t2 is the second charging current after the temperature has reduced below the first temperature threshold Th1, see annotated Fig 15a above).
	
Regarding Claim 11, Namiki teaches the apparatus of claim 10.
Namiki further teaches in Figure 15a, reducing the first real-time charging current to a second real-time charging current through at least one cycle (t1 to t2), when the temperature monitoring component determines that the real-time temperature of the battery is greater than the first temperature threshold (as illustrated in Figure 15a, if temperature of the battery is equal to or greater than threshold Th1, charging current is reduced from 12A to 10A, [0053, 0059, lines 1-11]), wherein each cycle is matched with a corresponding current reduction rate (As illustrated in fig 15a, the current is reduced in each cycle a specified rate of 2A, [0194-0198], also see Fig 12, steps S9-S12).

Regarding Claim 12, Namiki teaches the apparatus of claim 11.
Namiki further teaches: 
reducing the charging current at a current reduction rate corresponding to a current cycle (current is reduced at a rate of 2A in each cycle), and re-monitoring the real-time temperature of the battery (temp is re-monitored from beginning to end of the time periods t1-t4), when a time length corresponding to the current cycle is reached (temperature is different in each length of time periods of each cycle, see Fig 15a); 
responsive to that the real-time temperature of the battery is greater than the first temperature threshold (Battery temperature > Th1), entering a next cycle (next cycle is t1-t2);
responsive to that the real-time temperature of the battery is less than the first temperature threshold, using the current charging current as the second real-time charging current (current charging I2=10A between the time period t2 and t3 is the second charging current after the temperature has reduced below the first temperature threshold Th1, see annotated Fig 15a above).

Regarding Claim 13, Namiki teaches the apparatus of claim 11.
Namiki further teaches in Figure 7, wherein a current reduction rate corresponding to an N-th cycle is greater than a current reduction rate corresponding to an (N-1)-th cycle, and N is a positive integer greater than or equal to 2  (current reduction in first cycle t2-t3 is 10A, whereas current reduction in second cycle t2-t3 is 8A (current reduction by 4A compared to 2A in time period t1-t2), Fig 15a).

Regarding Claim 16, Namiki teaches the apparatus of claim 12.
Namiki further teaches in Figures 12-13 and 15a, reducing a first real-time charging current to a maximum charging current that corresponds to a charging current level (12A in first time interval, [0179, lines 1-4, also see 0117, lines 11-18]) corresponding to a current number threshold (current is supplied in different levels, see annotated fig 15a above), when a number of times of reducing the charging current reaches a specified number threshold (as illustrated in annotated fig 15a below current is reduced number of time based on the temperature thresholds t1-t5, [00194-0198]), 
wherein a different number threshold corresponds to a different charging current level (see current levels in annotated fig 15a above), and a different charging current level corresponds to a different maximum charging current (current levels are different as illustrated in Fig 15a, [0207, also see 0197]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Namiki (US # 20180191183), in view of the US Patent Application Publication by Kuruma et al. (US # 20160190661).

Regarding Claim 5, Namiki teaches the method of claim 1.
Namiki further teaches:
continuously monitoring the real-time temperature of the battery (Battery temperature plot, see Fig 15a), when it is determined that the real-time temperature of the battery is greater than the first temperature threshold (as illustrated in Figure 15a, if temperature of the battery is equal to or greater than threshold Th1, charging current is reduced from 12A to 10A, [0053, 0059, lines 1-11]).
Namiki fails to teach:
 determining that a time length when a real-time temperature of a battery exceeds the first temperature threshold reaches a first time length.
Kuruma teaches in Figures 1-2, determining that a time length when a real-time temperature of a battery exceeds a first temperature threshold reaches a first time length [0040, lines 1-8].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature rising time to a threshold, within the apparatus of Namiki, as taught by Kuruma, in order to provide controlled charging current to maintain a minimum temperature to ensure an efficient charge rate of the battery.

Regarding Claim 14, Namiki teaches the apparatus of claim 10.
Namiki further teaches:
continuously monitoring the real-time temperature of the battery (Battery temperature plot, see Fig 15a), when it is determined that the real-time temperature of the battery is greater than the first temperature threshold (as illustrated in Figure 15a, if temperature of the battery is equal to or greater than threshold Th1, charging current is reduced from 12A to 10A, [0053, 0059, lines 1-11]).
Namiki fails to teach:
 determining that a time length when a real-time temperature of a battery exceeds the first temperature threshold reaches a first time length.
Kuruma teaches in Figures 1-2, determining that a time length when a real-time temperature of a battery exceeds a first temperature threshold reaches a first time length [0040, lines 1-8].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature rising time to a threshold, within the apparatus of Namiki, as taught by Kuruma, in order to provide controlled charging current to maintain a minimum temperature to ensure an efficient charge rate of the battery.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Namiki as applied to claims 1 and 10, in further view of the US Patent Application Publication by Meng (US # 20170366035)

Regarding Claim 6, Namiki teaches the method of claim 1.
Namiki fails to teach:
restoring charging with a first real-time charging current after charging the battery with a second real-time charging current for a time period greater than a specified time threshold; and 
restoring charging with the first real-time charging current when a temperature monitoring component monitors that the real-time temperature of the battery is equal to a second temperature threshold.
Meng teaches in Figures 7 and 9, restoring charging with a first real-time charging current (charging current I=Icc during time period T6-T7, which is same current I=Icc used in the time period T3-T4, see annotated fig 7 above) after charging the battery with a second real-time charging current (Charging current during T3-T4) for a time period greater than a specified time threshold (the current after a time period T4 till end of T5, [0074]); and 
restoring charging with the first real-time charging current (charging current I=Icc during time period T6-T7) when a temperature monitoring component (Thermistor, Fig 4, Step S401, [0044-0045]) monitors that the real-time temperature of the battery is less than to a second temperature threshold (charging current switches from lower value to I=ICC at T6).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include balance charging current at various intervals, within the apparatus of Namiki, as taught by Meng, in order to maintain the temperature within a set temperature range.
Regarding Claim 15, Namiki teaches the apparatus of claim 10.
Namiki fails to teach:
restore charging with a first real-time charging current after charging the battery with a second real-time charging current for a time period greater than a specified time threshold; and 
restore charging with the first real-time charging current when a temperature monitoring component monitors that the real-time temperature of the battery is equal to a second temperature threshold.
Meng teaches in Figures 7 and 9, restoring charging with a first real-time charging current (charging current I=Icc during time period T6-T7, which is same current as I=Icc time period T3-T4, see annotated fig 7 above) after charging the battery with a second real-time charging current (Charging current during T3-T4) for a time period greater than a specified time threshold (the current after a time period T4 till end of T5, [0074]); and 
restoring charging with the first real-time charging current (charging current I=Icc during time period T6-T7) when a temperature monitoring component (Thermistor, Fig 4, Step S401, [0044-0045]) monitors that the real-time temperature of the battery is equal to a second temperature threshold (charging current switches from lower value to I=ICC at T6).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include balance charging current at various intervals, within the apparatus of Namiki, as taught by Meng, in order to maintain the temperature within a set temperature range.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Namiki as applied to claims 1 and 10 above, in further view of the US Patent Application Publication by Dong et al. (US # 20190140457).

Regarding Claim 8, Namiki teaches the method of claim 1.
Namiki fails to teach:
wherein the first real-time charging current is a maximum charging current supported by the battery.
Dong teaches in Figure 5, a first real-time charging current is a maximum charging current supported by a battery [0067-0068]. 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally charge the battery by setting maximum charging current based on temperature detection, within the apparatus of Namiki, as taught by Dong, in order to prevent overcharging by specify a maximum voltage, doing so would result in optimum battery performance and maximum battery life or maximize its lifespan.

Regarding Claim 17, Namiki teaches the apparatus of claim 10.
Namiki fails to teach:
wherein the first real-time charging current is a maximum charging current supported by the battery.
Dong teaches in Figure 5, a first real-time charging current is a maximum charging current supported by a battery [0067-0068]. 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally charge the battery by setting maximum charging current based on temperature detection, within the apparatus of Namiki, as taught by Dong, in order to prevent overcharging by specify a maximum voltage, doing so would result in optimum battery performance and maximum battery life or maximize its lifespan.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Namiki and Meng as applied to claims 6 and 15 above, in further view of the US Patent Application Publication by Hsu et al. (US # 20180262017).

Regarding Claim 9, Namiki and Meng teaches the method of claim 6.
The combination of Namiki and Meng fail to teach:
wherein the second temperature threshold is less than the first temperature threshold, and the first temperature threshold is close to but less than a maximum temperature in a corresponding charging temperature range when the battery is charged with the first real-time charging current.
Hsu teaches in Figures 4a and 4b, charging a battery by setting a second temperature threshold (T_1H) is less than a first temperature threshold (T_1) and a first temperature threshold (T_1) is close to but less than a maximum temperature (T_max, see Fig 4b) in a corresponding charging temperature range when the battery is charged with a first real-time charging current (charging during time period t1 and t2, see Fig 4b, [0012]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally charge the battery by setting maximum charging current based on temperature detection, within the apparatus of Namiki and Meng, as taught by Hsu, in order to maintain a minimum temperature to ensure an efficient charge rate of the battery.

Regarding Claim 18, Namiki and Meng teaches the apparatus of claim 15.
The combination of Namiki and Meng fail to teach:
wherein the second temperature threshold is less than the first temperature threshold, and the first temperature threshold is close to but less than a maximum temperature in a corresponding charging temperature range when the battery is charged with the first real-time charging current.
Hsu teaches in Figures 4a and 4b, charging a battery by setting a second temperature threshold (T_1H) is less than a first temperature threshold (T_1) and a first temperature threshold (T_1) is close to but less than a maximum temperature (T_max, see Fig 4b) in a corresponding charging temperature range when the battery is charged with a first real-time charging current (charging during time period t1 and t2, see Fig 4b, [0012]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally charge the battery by setting maximum charging current based on temperature detection, within the apparatus of Namiki and Meng, as taught by Hsu, in order to maintain a minimum temperature to ensure an efficient charge rate of the battery.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Namiki as applied to claim 1 above, in further view of the US Patent Application Publication by Zhao (US # 20150158392) and in further view of the US Patent Application Publication by Hsu et al. (US # 20180262017).

Regarding Claim 19, Namiki teaches the method of claim 1.
Namiki teaches in Figures 9-10, 12, 14 and 15a, a charging device of an electric tool battery (see fig 9, 0115, lines 1-4, 0116]) implementing the method according to claim 1. comprising: 
the battery (Battery Pack 3, [0116, lines 1-4]); 
a processing circuit (“charge control portion 45, see Fig 9, [0108, 0143, lines 1-2]); and 
a memory device (not shown) storing instructions for execution by the processing circuit to implement operations of the method [0144]; 
wherein the charging device is configured to maintain the first real-time charging current (12A (I1), see Fig 15a, [0194], also see Fig 12, S6) that is a high-current high-power fast charging (As fast charge rating is not specified in the claim language, examiner considers the charging current in time period t1-t2 as the fast charging current) in a temperature range of range [0184, lines 17-20] while alleviating temperature rise problem during the high-current high-power fast charging [0007, lines 6-10, 0008].
Namiki fails to teach:
wherein the mobile terminal is configured to maintain in a temperature range of 15 0C to 45 0C during charging.
Zhao teaches charging of battery by maintaining a temperature range of 15 0C to 45 0C during charging [0110, lines 1-4].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include maintaining battery temperature within a specified range, within the apparatus of Namiki, as taught by Zhao, in order to achieve optimal charging of the battery (see Zhao, [0110, lines 2-3]).
The combination of Namiki and Zhao fail to teach:
mobile terminal to perform the charging control method.
Hsu teaches in Figures 2 and 4b, a mobile device (Mobile Device 20, [0025, lines 1-3]) to perform the charging control method [0003, 0004].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include temperature-controlled charging in a mobile device, within the apparatus of Namiki and Zhao, as taught by Hsu, in order to reduce the total power consumption by, and heat generated from, the battery charging device, thereby lowering the temperature within the mobile device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Namiki as applied to claim 1 above, in further view of the US Patent Application Publication by Hsu et al. (US # 20180262017).

Regarding Claim 20, Namiki teaches in Figures 9-10, 12, 14 and 15a, a non-transitory computer-readable storage medium (not shown, [0144]) having stored therein instructions that, when executed by a processor (“charge control portion 45, see Fig 9, [0108, 0143, lines 1-2]) of a charging device of an electric tool battery (see fig 9, 0115, lines 1-4, 0116]) causes the charging device to perform the charging control method according to claim 1 (see claim 1 rejection above).
Namiki fails to teach:
mobile terminal to perform the charging control method.
Hsu teaches in Figures 2 and 4b, a mobile device (Mobile Device 20, [0025, lines 1-3]) to perform the charging control method [0003, 0004].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include temperature-controlled charging in a mobile device, within the apparatus of Namiki, as taught by Hsu, in order to reduce the total power consumption by, and heat generated from, the battery charging device, thereby lowering the temperature within the mobile device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Kwak et al. (US # 20180183261) teaches a charging an electronic device comprising: 
a charging current of a battery according to a temperature in an electronic device may control a charging current of the battery according to a temperature change of the battery. For example, the electronic device may set a charging current of the battery to a first current C2 at a segment 601 in which a temperature of the battery is between 0° and 5°. For example, upon starting charging of the battery, the electronic device may charge the battery with the first current C2. For example, the electronic device may set a charging current of the battery to a second current C4 higher than the first current C2 at a segment 602 in which a temperature of the battery is between 5° and 10°. For example, the electronic device may set a charging current of the battery to a third current C5 higher than the second current C4 at a segment 603 in which a temperature of the battery is between 10° and 45° (Fig 6B, [0136]).
The US Patent Application Publication by Dong et al. (US # 20190140457) further teaches fast-charging of a rechargeable battery comprising: 
A battery charging method includes detecting a battery temperature and a battery power, determining whether the battery temperature satisfies a preset temperature condition for switching charging processes, performing a first charging process when the battery temperature is less than or equal to a first preset temperature value, performing a second charging process when the battery temperature is greater than the first preset temperature value and less than a second preset temperature value (Abstract, Fig 10, Step 303-304).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188. The examiner can normally be reached 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859